Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered November 17, 2004, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal forecloses review of his current “challenge[ ] to the procedures employed by the sentencing court in its determination regarding restitution” (People v Williams, 62 AD3d 730, 731 [2009]; see People v Callahan, 80 NY2d 273, 280-281 [1992]; People v Alvarez, 57 AD3d 688 [2008]; People v Caba, 238 AD2d 603 [1997]; People v Chatmon, 46 AD3d 833 [2007]; see also People v Owens, 10 AD3d 619 [2004]; cf. People v Travis, 64 AD3d 808 [2009]; People v Lovett, 8 AD3d 1007 [2004]). Mastro, J.P., Balkin, Eng and Leventhal, JJ., concur.